Citation Nr: 9923382	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

P. A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981 and from February 1982 to June 30, 1997.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision by the Montgomery, Alabama, Regional Office 
(RO), which, in pertinent part, denied service connection for 
a low back disability.  The veteran perfected a timely appeal 
to that decision.

The veteran is unrepresented in this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The low back strain is of service origin.


CONCLUSION OF LAW

The low back strain was incurred in active service.  
38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The service medical records for the veteran's first period of 
active service do not show complaints or findings of any low 
back pathology.

The service medical records reveal that, at the time of 
examination for entrance into his second period of active 
service, in December 1981, the clinical evaluation of the 
spine and musculoskeletal system was indicated to have been 
normal.

In April 1991, the veteran was seen for complaints of low 
back pain.  The veteran reported that he had a sudden onset 
of back pain, which was actually in the distal of the left 
latissimus.  The examiner's assessment was muscle pull, left 
lateral.

The report of the veteran's retirement medical examination 
from his second period of active service conducted in 
February 1997 showed that the clinical evaluation of the 
spine and musculoskeletal system was normal.  There were no 
complaints regarding the back or spine.

Received on July 12, 1997 was the veteran's original 
application for service connection for a low back disability.  
The initial VA medical examination was conducted in September 
1997.  At that time the veteran reported that he had 
progressive low back pain without antecedent injury.  X-rays 
of the lumbar spine showed no abnormality.  The diagnosis was 
low back strain.  

The veteran in his substantive appeal stated that his low 
back problems began in 1991.  He reported that the low back 
pain was chronic and had gotten worse.

The statements of the veteran describing symptoms of a 
disability and an incident, which occurred during service, 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In this regard the service 
medical records contain one notation concerning back pain 
which was recorded in 1991.  However, the veteran's 
application for benefits was received by the RO less than two 
weeks following his retirement.  The September 1997 VA 
examination, which was conducted about nine weeks following 
his retirement from active duty, confirmed the presence of 
low back strain.  

In view of the current diagnosis and the clinical history as 
reported by the veteran, the Board finds that the low back 
strain is related to his period of active duty. 


ORDER

Service connection for low back is granted.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

